EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Venglarik on 3/18/2021.
This application has been amended as follows:
Claim 3 has been replaced with
-- The method of claim 1, wherein when the one or more beams are received at a same time, the one or more beams are distinguished from each other based on the information related to the one or more synchronization signals.--

Claim 4 has been replaced with
-- The method of claim 1, wherein the information related to the one or more synchronization signals comprises an identification (ID) of a beam through which the synchronization signal is transmitted in each of the time intervals.--

Claim 8 has been replaced with
-- The electronic device of claim 6, wherein when the one or more beams are received at a same time, the controller is configured to distinguish the one or more beams from --

Claim 9 has been replaced with
-- The electronic device of claim 6, wherein the information related to the one or more synchronization signals comprises an identification (ID) of a beam through which the synchronization signal is transmitted in each of the time intervals.--

Claim 11 has been replaced with
-- A method for communicating with an electronic device by a base station (BS) in a wireless communication system, the method comprising:
transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams; and
receiving, from the electronic device, information for identifying at least one beam related to the measured synchronization signal,
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.--

Claim 13 has been replaced with
-- The method of claim 11, wherein when the one or more beams are transmitted at a same time, the one or more beams are distinguished by a mobile station (MS) from each other based on the information related to the one or more synchronization signals.

Claim 14 has been replaced with
-- The method of claim 11, wherein the information related to the one or more synchronization signals comprises an identification (ID) of a beam through which the synchronization signal is transmitted in each of the time intervals.--

Claim 18 has been replaced with
-- The BS of claim 16, wherein when the one or more beams are transmitted at a same time, the one or more beams are distinguished by a mobile station from each other based on the information related to the one or more synchronization signals.--

Claim 19 has been replaced with
-- The BS of claim 16, wherein the information related to the one or more synchronization signals comprises an identification (ID) of a beam through which the synchronization signal is transmitted in each of the time intervals.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/9/2021.
Claim(s) 21-24 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-20 and 25-28 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 1/11/2021, with respect to the rejection of claims 1-20 and 25-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 and 25-28 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Wang et al. US 20150004918 (cited in Non-Final Rejection dated 11/1/2018), teaches an mB configuration request message with an acquisition start time specified in symbols relative to a LTE subframe (see para. 0065).
A close reference, Yi et al. US 20160006529, teaches configuration of CRS patterns which includes a start subframe (see para. 0130).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-5 and 25, the cited prior art either alone or in combination fails to teach the combined features of:

receiving, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe.

As per claim(s) 6-10 and 26, the cited prior art either alone or in combination fails to teach the combined features of:

receive, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe.

As per claim(s) 11-15 and 27, the cited prior art either alone or in combination fails to teach the combined features of:

transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start 

As per claim(s) 16-20 and 28, the cited prior art either alone or in combination fails to teach the combined features of:

receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464